   Case: 1:18-cr-00708-CAB Doc #: 94-3 Filed: 01/21/20 1 of 1. PageID #: 1018


From:            Rice, Chelsea S. (USAOHN)
To:              Edward Fadel; Chris Georgalis (chris@flannerygeorgalis.com)
Cc:              Henderson, Carmen E. (USAOHN); Healy, Vanessa (USAOHN)
Subject:         Reciprocal Discovery - C      T
Date:            Monday, January 13, 2020 11:17:25 AM


Chris and Ed,

It is our understanding that Mr. T     provided your investigators with a number of documents
related to the Tyson case, with the understanding that your investigators were going to share copies
of those documents with SA Heiss. The government reiterates its request for reciprocal discovery
under Federal Rule of Criminal Procedure 16(b). The government first made this request in February
2019, but has not yet received any discovery from the defense. Please provide copies of the
documents obtained from Mr. T        , as well as all other reciprocal discovery.

Thank you,

Chelsea


Chelsea S. Rice
Assistant United States Attorney
United States Attorney’s Office, Northern District of Ohio
801 W. Superior Avenue, Suite 400
Cleveland, Ohio 44113
O: (216) 622-3752
C: (216) 633-4331
F: (216) 522-7358
Chelsea.Rice@usdoj.gov




                                                                                      GOVERNMENT
                                                                                        EXHIBIT

                                                                                            C
